Case: 11-41274       Document: 00512286068         Page: 1     Date Filed: 06/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 25, 2013
                                     No. 11-41274
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JULIO CESAR GRANADOS-SALMERON, also known as Julio Granados,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1189-1


Before SMITH, DeMOSS and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Julio Cesar Granados-Salmeron pleaded guilty to illegal reentry and was
sentenced to 57 months of imprisonment and two years of supervised release.
At his sentencing hearing, Granados-Salmeron lodged objections to his
presentence report not germane to the instant appeal, and when the district
court imposed his sentence, he objected only to the sentence as greater than
necessary to satisfy the statutory sentencing factors.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-41274     Document: 00512286068      Page: 2    Date Filed: 06/25/2013

                                  No. 11-41274

      For the first time on appeal, Granados-Salmeron argues that the district
court, in sentencing him to two years of supervised release, failed to apply or
misapplied U.S.S.G. § 5D1.1(c) and therefore imposed a procedurally and
substantively unreasonable sentence.         He contends that procedural error
occurred because the district court failed to explain its reasons for imposing the
term of supervised release when the guideline states that ordinarily district
courts should not do so with deportable aliens and because the supervised
release amounts to an upward departure under the guidelines about which he
was not notified in advance.         He further argues that the sentence is
substantively unreasonable because the district court did not consider, much less
account for or give significant weight to, the guidelines recommendation that
supervised release not be imposed.
      We review sentences for reasonableness by engaging in a bifurcated
review. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.
Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). First, we ensure that the
sentencing court committed no significant procedural error, such as “failing to
calculate (or improperly calculating) the Guidelines range, treating the
Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors,
selecting a sentence based on clearly erroneous facts, or failing to adequately
explain the chosen sentence-including an explanation for any deviation from the
Guidelines range.”     Gall, 552 U.S. at 51.       If the sentencing decision is
procedurally sound, we then consider the “substantive reasonableness of the
sentence imposed under an abuse-of-discretion standard.”             Id.   Because
Granados-Salmeron raises his arguments for the first time on appeal, we review
for plain error; he must show a forfeited error that is clear or obvious and affects
his substantial rights; and we will correct the error only if it “seriously affects
the fairness, integrity, or public reputation of judicial proceedings.” United
States v. Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th Cir. 2012) (internal
quotation marks and citation omitted).

                                         2
    Case: 11-41274     Document: 00512286068     Page: 3   Date Filed: 06/25/2013

                                  No. 11-41274

      Granados-Salmeron has not demonstrated plain error with respect to his
term of supervised release. The district court took particular note of Granados-
Salmeron’s prior aggravated assault conviction, finding that the offense was
“pretty violent”; the victims had been beaten with tire irons and bats; and
Granados-Salmeron had not been merely a passive bystander in the event. The
district court also expressly stated that it had considered the § 3553(a) factors.
Based on these facts and because the district court was not called upon to focus
on § 5D1.1(c), Granados-Salmeron has not shown that a more detailed
explanation by the district court would have changed the sentence he received,
and the district court’s statement for imposing supervised release is not plainly
erroneous.   See Dominguez-Alvarado, 695 F.3d at 330; United States v.
Mondragon-Santiago, 564 F.3d 357, 365 (5th Cir. 2009). Further, because the
imposition of supervised release did not amount to a departure, see Dominguez-
Alvarado, 695 F.3d at 329, the district court was not required to provide notice
of departure. Granados-Salmeron’s term of supervised release is within the
guidelines range. Thus, we infer that the district court considered all the
requisite sentencing factors; Granados-Salmeron has not rebutted the
presumption that his sentence, including its term of supervised release, is
substantively reasonable. See United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006); United States v. Mares, 402 F.3d 511, 518-19 (5th Cir. 2005).
      The judgment of the district court is AFFIRMED.




                                        3